DETAILED ACTION
The office action is response to the amendment received on March 25, 2021. Claims 1-11 and 26-28 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11 and 26-28 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Chervenak et al. (7861622) in view of Wu (2015/0000477) and Rommel et al. (3195382) and/or Stucky (2011/0107880).   

In reference to claim 1, Chervenak et al. disclose a hand tool comprising: a first jaw (13), a first handle (at 10 or 12) fixed to the first jaw (Figure 1), a second jaw (16) comprising a jaw face and a pivot end portion (curved portion receiving pin 20 therein) opposite the jaw face (Figure 1), a second handle (19) comprising a pivot pin (20)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second handle, of Chervenak et al., with the known technique of forming a second handle with a channel extending along a length for receiving a second jaw, as taught by Wu, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively retains the second jaw thereby preventing any unwanted disconnection during normal operation and which also prevents damage from occurring to the second jaw thereby increasing the useful life of the device. In addition, Rommel et al. teach that it is old and well known in the art at the time the invention was made to provide pliers (Figure 1) with a link member (9) having a first end (at 11) and a second end (at 14), the first end of the link member pivotally coupled (at 11) to at least one selected from the group of a first jaw (note; under a first  Stucky teaches that it is old and well known in the art at the time the invention was made to provide pliers (100) with a link member (160) having a first end (at 167) and a second end (at 168), the first end of the link member pivotally coupled (at 117) to at least one selected from the group of a first jaw (see figure below for first interpretation of the first jaw and the first handle, since upper portion 110 is disclosed as being; “unitary”, see paragraph 18) and a first handle (see figure below for second interpretation of the first jaw and the first handle), and the second end of the link member pivotally coupled (at 127) to a second jaw (120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chervenak et al., with the known technique of providing the link member having a first end and a second end, the first end of the link member pivotally coupled to at least one selected from the group of the first jaw and the first handle, and the second end of the link member pivotally coupled to the second jaw, as taught by Rommel et al. and/or Stucky, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having parallel jaws which more effectively pinch a workpiece evenly along both sides and which is adapted to more effectively grip various shapes of different workpieces as needed by the user. 


[AltContent: textbox (First interpretation 
of the first jaw )]
[AltContent: textbox (First interpretation 
of the first handle )][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    400
    500
    media_image1.png
    Greyscale

[AltContent: textbox (Second interpretation 
of the first handle )][AltContent: ][AltContent: ]	[AltContent: textbox (Second interpretation 
of the first handle )]
    PNG
    media_image1.png
    400
    500
    media_image1.png
    Greyscale



In reference to claim 3, Rommel et al. show that the link member (9) and a second jaw (5 and 6) are movable with respect to a first jaw (at 2 or at 1 and 2) when a workpiece is clamped between the first jaw and the second jaw (see Figure 4 showing different positions of the device). Stucky also shows that the link member (160) and a second jaw (120) are movable with respect to a first jaw (at 114 or see figure above for the second interpretation of the second jaw) when a workpiece is clamped between the first jaw and the second jaw (Figures 3a and 3b). 

In reference to claim 4, Chervenak et al. show that the first jaw includes a first surface (within 21) and the second jaw includes a second surface (18), and wherein the second surface abuts the first surface to limit the range of motion of the second jaw with respect to the first jaw (Figures 2 and 3). Rommel et al. also show that the first jaw (at 1’, in Figure 9) includes a first surface (upper portion of 9) and the second jaw (5/6) includes a second surface (lower portion of 7 extending below element 10), and wherein the second surface abuts the first surface to limit the range of motion of the second jaw with respect to the first jaw (Figure 9).

In reference to claim 5, Chervenak et al. disclose a locking mechanism including a lock member (27) and an adjustment member (14/15, Figures 2 and 3). 



In reference to claim 7, Rommel et al. show that the first end of the link member is pivotally coupled (at 11) to the first jaw (note; under the first interpretation above having the first jaw being formed from 1 and 2, Figure 1). Stucky also shows that the first end (167) of the link member is pivotally coupled (at 117) to the first jaw (see first interpretation of the first jaw, previously shown above). 

In reference to claim 8, Rommel et al. show that the first end of the link member is pivotally coupled (at 11) to the first handle (note; under the second interpretation above having the first handle formed from 1, Figure 1). Stucky also shows that the first end (167) of the link member is pivotally coupled (at 117) to the first handle (see second interpretation of the first handle, previously shown above).

In reference to claim 9, Rommel et al. show that the first end of the link member is pivotally coupled (at 11) to both the first jaw and the first handle (note; this occurs under the second interpretation made above having the handle formed from 1 and because jaw 2 is fixed to the handle, thus the link is considered as being pivotally coupled to first jaw through the connection of parts extending between 1 and 2 because the claims do not specifically require that the link is pivotally coupled directly to the jaw and directly directly to the jaw and directly to the first handle. 

In reference to claim 11, Rommel et al. disclose that when an external force applied to the first handle (at 1) by a user causes the second jaw (5/6) and the link member (9) to move with respect to the first jaw (2) to increase a clamping force acting on a workpiece positioned between the first jaw and the second jaw (Figures 1, 4, 7 and 9). Stucky discloses that when an external force applied to the first handle by a user causes the second jaw and the link member to move with respect to the first jaw to increase a clamping force acting on a workpiece positioned between the first jaw and the second jaw (Paragraphs 29-31 and Figures 3a and 3b). 

In reference to claim 26, Rommel et al. show that the second end (at 14) of the link member is coupled (at 14) to the second jaw (5/6) at a position on a rear lobe (formed as the upper left portion of 6 in Figure 1) of the second jaw above a second handle (21) and below the first jaw (at 2 or at 1 and 2). Stucky shows that the second end (at 168) of the link member is coupled (at 127) to the second jaw (120) at a position on a rear lobe (formed as the upper left portion of 120 extending below 125 in Figure 2) of the second 

In reference to claim 27, Chervenak et al. as modified by the prior art provides Chervenak et al. with the link member, as taught by Rommel et al. or Stucky, which would have an end (i.e. the end of the link that is attached to the second jaw) being attached to an upper portion (see figure below), thus providing that both the first end (formed as the portion of the link attached to the first jaw or the first handle) and the second end (formed as the lower portion of the link attached to the second jaw) of the link member are located above the pivot pin (30, see figure below and Figure 1 of Chervenak et al.). 
[AltContent: textbox (Various interpretations of the upper portion which would receive an end of the link as taught by the prior art)]
[AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    280
    290
    media_image2.png
    Greyscale

In reference to claim 28, Chervenak et al. show that second handle (19) is a single rigid section extending from the pivot pin at a first end (left end in Figure 1)of the handle to a second end (right end) opposing the first end (Figure 1). 
Claim 9, is also Finally rejected under 35 U.S.C. 103 as being unpatentable over Chervenak et al. (7861622) in view of Wu (2015/0000477), Rommel et al. (3195382) and/or Stucky (2011/0107880) and further in view of Weihua (CN2706278, cited by applicant). 

In further reference to claim 9, assuming arguendo that Chervenak et al. lack providing that the first end of the link member is pivotally coupled to both the first jaw and the first handle than Weihua is hereby used for such a teaching. Weihua also shows that it is old and well known in the art at the time the invention was made to provide a first end (lower end of 21) of a link member (21) that is pivotally coupled to both a first jaw (at 1) and a first handle (6, see Figures 1, 3 and 6). The examiner notes, that first jaw (1) includes a lower portion having pivot (4) thereon (Figure 3) which also receives link (21). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chervenak et al., with the known technique of pivotally attaching a first end of a link member to both a first jaw and a first handle, as taught by Weihua, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device having increased strength, which can directly clamp on workpieces of different sizes and which provides a more convenient device for use by an operator during normal operation. 

Claim 10, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Chervenak et al. (7861622) in view of Wu (2015/0000477), Rommel et al. (3195382) and/or Stucky (20111/0107880) and further in view of Petersen (2417013).   

In reference to claim 10, Chervenak et al. disclose the claimed invention as previously mentioned above, but lack, the link member including a slot defined by a first flange and a second flange and wherein a portion of the second jaw is received within the slot. However, Petersen teaches that it is old and well known in the art at the time the invention was made to provide a wrench having first (1) and second (8) jaws and a link member (11) pivotally coupled to the first jaw (at 12) and pivotally coupled to the second jaw (at 10), said link having a slot (formed within adjacent elements 11, Figures 2 and 3) defined by a first flange (upper 11 in Figure 3) and a second flange (lower 11 in Figure 3) and wherein a portion (at 7) of the second jaw is received within the slot (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device, of Chervenak et al., with the known technique of forming the link with a slot defined by a first flange and a second flange for receiving the second jaw, as taught by Petersen, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more effectively holds and maintains the second jaw in proper alignment during normal operation thereby preventing any unwanted disconnection during normal operation thus increasing the efficiency of the device. 


Response to Arguments
Applicant’s arguments with respect to claims 1-11 and 26-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Specifically, applicant further defined claim 1, with additional limitations pertaining to the second handle comprising a channel that receives the second jaw and that the link member included a second end pivotally coupled to the second jaw. 
 Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723